DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination

The request filed on August 27, 2021 for a Request for Continued Examination (RCE)  under 37 CFR  1.114  based on parent Application No. 16/519.100 is acceptable and a RCE has been established. An action on the RCE follows.
The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Pub. 2018/0048040 in view of MATSUO et al. U.S. Pub. 2018/0090282 is reapplied in light of current amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Pub. 2018/0048040 in view of MATSUO et al. U.S. Pub. 2018/0090282.
claim 1, Liu teaches a  method for producing a positive electrode for lithium ion capacitor (positive electrode in a capacitor; [0059]), the method comprising the steps of: giving a positive electrode mixture containing an activated carbon (activated carbon; [0014]), a binder (binder; [0014]) to a positive electrode collector [0053]; drying the positive electrode collector having the positive electrode mixture given thereto (heated up to 300 degrees in an inert has atmosphere during coating; [0067]), to form a positive electrode mixture layer; and thermally treating the formed positive electrode mixture layer in an inert gas atmosphere or under reduced pressure (heated up to 300 to 3500 degrees in an inert gas atmosphere during coating; [0067]). It would have been reasonable to expect that the  oxygen-containing functional groups present on the surface of the activated carbon detach from the surface of the activated carbon, as the material was heated up to 300 degrees in an inert has atmosphere during coating.  See paragraph [0067].  With respect to claim 2, the method comprising the steps of: obtaining a positive electrode for lithium ion capacitor in accordance with the method for producing a positive electrode for lithium ion capacitor according to claim 1 (see paragraphs [0053] & [0067]); producing an electrode body in a dry atmosphere (the heating atmosphere was 300 to 3500 degrees; [0067]), using a negative electrode (negative electrode; [0071]), a separator (separator in-between electrodes; [0017]) and the obtained positive electrode for lithium ion capacitor (positive electrode; [0017]); and producing a lithium ion capacitor in a dry atmosphere, using an electrolyte solution and the produced electrode body material was heated up to 300 to 3500 degrees in an inert has atmosphere during coating, thus reasonable expect a dry atmosphere.  See paragraph [0067]), wherein in the step of obtaining the positive claim 3, Liu teaches a positive electrode for lithium ion capacitor, comprising a positive electrode mixture layer, wherein the positive electrode mixture layer contains at least an activated carbon and a binder (activated carbon; and binder; [0014]); and the positive electrode mixture layer is thermally treated in an inert gas atmosphere or under reduced pressure (heated up to 300 to 3500 degrees in an inert gas atmosphere during coating; [0067]).  Further concerning claim 3, it would have been reasonable to expect that the  oxygen-containing functional groups present on the surface of the activated carbon detach from the surface of the activated carbon, as the material was heated up to 300 degrees in an inert has atmosphere during coating.  See paragraph [0067]. With respect to claim 4, Liu a positive electrode for lithium ion capacitor (positive electrode in a capacitor; [0059]), comprising a positive electrode mixture layer, wherein the positive electrode mixture layer contains at least an activated carbon and a binder (activated carbon; and binder [0014]); and when a single-electrode cell is constructed using metallic lithium as a counter electrode (metallic lithium included in the negative electrode [0041] – [0042]), and an using an electrolyte solution in the form of a solution resulting from dissolving LiPF6 in a mixed (hexafluorophosphate; [0057]) solvent that contains ethylene carbonate, dimethyl carbonate and ethyl methyl claims 6-7, the positive electrode is employed in a lithium ion capacitor [0021].
Liu does not expressly disclose a solvent in the positive electrode (claim 1); heating a temperature of 175C to 290C for 1 to 30 minutes (claim 1); a concentration of 1.0 mol/L in a mixed solvent that contains ethylene carbonate, dimethyl carbonate and ethyl methyl carbonate at a volume ratio of 1:1:1, the potential at an inflection point of a dQ/dV-potential profile calculated on the basis of a CC- CV charge curve at a rate of 1/20C is 3.05 V or higher (claim 4); the potential at the inflection point is 3.20 V or higher (claim 5). 
 	MATSUO teaches that it is well known in the art to employ a solvent in positive electrodes with binders in capacitors (claim 1; [0098]); a concentration of 1.0 mol/L (LiPF6 om 0.1 top 3 mol/L; [0071] – [0072]) in a mixed solvent that contains ethylene carbonate, dimethyl carbonate and ethyl methyl carbonate [0075] at a volume ratio of 1:1:1 [0124].
	Liu and MATSUO are analogous arts from the same field of endeavor, namely fabricating positive electrodes with binders in capacitors.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the solvent of MATSUO in the positive electrode of Liu, to improve mixing and increase ion conductivity. Also, the selection of a known material based on its suitability for its intended  use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  The limitations with respect to the potential at an inflection point of a dQ/dV-potential profile calculated on the basis of a CC- CV claim 4); the potential at the inflection point is 3.20 V or higher (claim 5) are considered characteristics of the prior art set forth, as Liu and MATSUO teach the same materials and capacitors set forth by Applicant. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Liu and MATSUO teach the same materials and capacitors set forth by Applicant and therefore, the infection point and charge cure rates are necessarily present. Furthermore, Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	With respect to thermally treating at a temperature of 175C to 290C, Liu teaches heat treating at 300 to 3500C [0067], therefore, it would be obvious to employ the heat treatment at 175C to 290C in Liu in view of MATSUO as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit 
	
	With respect to the volume ratio of the electrolytes being 1:1:1, MATSUO teaches fractional solvent parts [0124]. Therefore, it would have been obvious to employ a 1:1:1 ration of carbonates in the electrolyte of Liu in view of MATSUO, because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Response to Arguments
	The Applicant asserts that although Liu et al. U.S. Pub. 2018/0048040 teaches a thermal treatment of 300 to 3500 degrees in an inert gas atmosphere, the active positive electrode parts are heated by formed plasma of a predetermined and controller energy to a precursor processing temperature. In contrast, the instant claims require that the formed positive electrode mixture layer is thermally treated. This argument is not persuasive, rearranging the order of method steps is prima facie obvious.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). It is well within the artisan’s skill to heat the cathode material for a period of time that both forms the cathode and continues to heat the layer. Furthermore, it would be obvious to heat at 175C to 290C in Liu in view of MATSUO as "where the general conditions of a claim are disclosed in the prior art, it is 
	Applicant assets that the oxygen-containing functional groups will become generated once again on the surface of the active positive electrode material particles of Liu due to the contact with the solvent or binder. This argument is not persuasive as rearranging the order of method steps is prima facie obvious.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). It is well within the artisan’s skill to heat the cathode material after mixing with the solvent and binder. The skilled artisan recognizes that the heat treatment may be performed before, during or after mixing the materials of the positive electrode. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722